The charges of fraud and collusion between plaintiff and the Lodwick Lumber Company made by Wetherbee in his application for rehearing were not involved in the case before the court. Such charges not having been involved, this court did not and could not decide what effect such charges, if true and if proved in a proper proceeding, would have as to *Page 813 
the validity of the Lodwick Lumber Company's title, nor did the court decide or intend to decide issues between parties not before the court.
What we held in our opinion on rehearing was that the filing of the notice of lis pendens by Wetherbee after the signing of the judgment ordering the property partitioned by licitation was ineffective as to third persons — was not constructive notice "to all the world" that plaintiff was claiming the property, and that one not a party to a suit and who is otherwise innocent, purchasing the property at a judicial sale, is not bound by such notice; that to construe Act No. 22 of 1904 otherwise would be to hold in effect that the filing of a notice of lis pendens after judgment would subserve the purpose of a suspensive appeal, which was never contemplated by the lawmakers.
Rehearing refused.
O'NIELL, C.J., adheres to his dissent.